*677MEMORANDUM **
We have reviewed the opening brief and we conclude that petitioners have failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review as to Santos Armando Mazariegos Reyes and Rosenda Mazariegos. See Torres-Aguilar v. INS, 246 F.3d 1267,1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss this petition for review for lack of jurisdiction as to Santos Armando Mazariegos Reyes and Rosenda Mazariegos is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137,1144 (9th Cir.2002).
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review as to Esvin Manolo Mazariegos, Yolanda Anabela Mazariegos, Veronica Consuelo Mazariegos and Norma Corina Mazariegos are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals did not abuse its discretion in denying petitioners’ application for cancellation of removal because petitioners have no qualifying relative for purposes of cancellation of removal, and this court has upheld the constitutionality of the requirement that applicants seeking cancellation of removal must have a qualifying relative. See 8 U.S.C. § 1229b(b)(l)(D); Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir.2003); Munoz v. Ashcroft, 339 F.3d 950, 954 (9th Cir.2003). Accordingly, this petition for review as to Esvin Manolo Mazariegos, Yolanda Anabela Mazariegos, Veronica Consuelo Mazariegos and Norma Corina Mazariegos is denied.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.